Title: 1766 March 1st. Saturday
From: Adams, John
To: 


       Spent a Part of last Evening with Mr. Jo. Cleverly. He is a Tiptoe for Town Meeting. He has many Schemes and Improvements in his Head—vizt. for seperating the offices of Constable and Collector.—Collecting Taxes has laid the Foundation for the Ruin of many Families—John Vesey, Ben. Owen, Jed. Bass. He is for 5 select Men and will vote for the old ones Mr. Quincy, and Major Miller. He hears they are for turning out all the old select Men and chusing a new sett: they are for having but 3 &c. The only Way is to oppose Schemes to Schemes, and so break in upon them.—Cleverly will become a great Town Meeting Man, and a great Speaker in Town Meeting. Q. What Effect will this have on the Town Affairs.
       Brother tells me, that Wm. Vesey Jur. tells him, he has but one Objection against Jona. Bass, and that is, Bass is too forward.—When a Man is forward, We may conclude he has some selfish View, some self Ends.—Brother asked him if he and his Party would carry that Argument thro? It holds stronger vs. Captn. Thayer and Major Miller than it ever did against any Body in this Town excepting Coll. Gooch and Captn. Mills. But I desire the Proof of Bass’s forwardness. Has he been more so than Major Miller?—Come Come Mr. Vesey, says Master Jo. Cleverly, dont you say too much. I ant of that mind.
       
       Ego. Bass is an Active, capable Man, but no seeker by mean begging or buying of Votes.
      